Citation Nr: 0630872	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  05-01 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Juan M. Mendoza


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty in the Philippine 
Commonwealth Army from October 1941 to November 1945.  The 
veteran died in June 2003.  The appellant is the veteran's 
surviving spouse.

This appeal arose from rating actions of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines (the RO).


FINDINGS OF FACT

1.  The veteran served with a regular component of the 
Philippine Commonwealth Army and rendered service with the 
Armed Forces of the United States as follows:

	Prewar Service			10-21-41 to 12-07-41
	Beleaguered				12-08-41 to 05-05-42
	No casualty service			05-06-42 to 08-11-45
	Status under MPA terminated	08-11-45
	Regular PA Service			08-12-45 to 11-13-45

2.  The veteran died in June 2003 due to cardio-pulmonary 
arrest secondary to septic shock, sepsis secondary to 
nosocomial pneumonia, and cerebrovascular accident with 
recent infarct with left hemiparesis.

3.  The evidence of record does not support a finding that 
the veteran incurred an in-service injury or disease that 
caused his death.




CONCLUSIONS OF LAW

1.  The veteran was not a prisoner of war (POW).  38 C.F.R. 
§ 3.1(y) (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for the 
cause of the veteran's death.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes first that the appellant was informed of 
the elements of a claim for service connection for cause of 
death in a September 2003 letter, as follows:

To establish entitlement for Dependency and 
Indemnity Compensation (DIC) benefits, the evidence 
must show:

1.  The veteran died whole on active duty, OR

2.  The veteran died from a service-related injury 
or disease, OR

3.  The veteran died from an injury or disease 
related to service, but was totally disabled due to 
a service-related injury:



      For at least 10 years immediately before 
death, OR
Since the veteran's release from active duty, 
if the veteran was released at least five 
years before death, OR
For at least one year before death if the 
veteran was a former prisoner of war who died 
after September 30, 1999. 

The appellant was also informed of VA's duty to assist her in 
the development of her claim in the September 2003 letter.  
Specifically, she was informed that VA would obtain relevant 
Federal records, including service records and VA medical 
records, and obtain relevant records such as State or local 
government records, private medical care records, and 
employer records.  In addition, the letter informed the 
appellant of specific records that may be relevant to 
substantiate her claim, and suggested that the doctor who 
certified the veteran's death submit the veteran's medical 
treatment records.  

In short, the record indicates that the appellant received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for service 
connection, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

In this case, the first element, veteran status was 
established (for the purposes of potential entitlement for 
service-connected death benefits).  As has been discussed 
immediately above, the appellant was provided notice as to 
the second and third elements.  

Elements (4), degree of disability, and (5), effective date, 
are not at issue because the claim for service connection was 
denied.  In other words, any lack advisement as to elements 
(4) and (5) is meaningless, because in the absence of a grant 
of service connection such matters are moot.   

In short, as explained above, the appellant has received 
proper VCAA notice as to her obligations, and those of VA, 
with respect to the crucial element, a relationship between 
the cause of the veteran's death and his military service.  
Thus, the Board finds that the appellant has received proper 
notice as to effective date pursuant to Dingess.

The Board concludes that there is no prejudice to the 
appellant in the Board's considering this case on its 
merits.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran].  

Last, the appellant is represented by a representative of her 
choosing, who is presumably aware of what is required of the 
appellant and of VA.  This leads the Board to conclude that 
the appellant is well informed and aware of her obligations.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service records and identified medical treatment 
records and medical opinions which could have supported the 
appellant's claim.  Importantly, the appellant has identified 
no additional information that should be obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  Such an examination is not 
necessary in this case.

The Board finds that under the circumstances of this case, 
the VA has satisfied the notification and duty to assist 
provisions of the law and that no further actions pursuant to 
the VCAA need be undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The appellant has been accorded the opportunity to 
present evidence and argument in support of her claim 
regarding entitlement to service connection for cause of the 
veteran's death.  In her January 2005 substantive appeal, the 
appellant declined the opportunity to present testimony at a 
personal hearing.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).

In addition, certain enumerated disabilities, to include 
cardiovascular disease, may be presumed to have been incurred 
during service when manifested to a compensable degree within 
one year following service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d) (2006).

Service connection - cause of death

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused substantially or materially 
contributed to cause death.  A service-connected disability 
is one which was incurred in or aggravated by active service, 
one which may be presumed to have been incurred during such 
service, or one which was proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2006).

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children, and parents.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2006).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2006).  The service-connected disability will be considered 
a contributory cause of death when it contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection. 38 C.F.R. § 3.312(c) (2006).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).


POW status

If a veteran is a former prisoner of war, certain 
presumptions relating to service connection are available.  
See 38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).

The term former prisoner of war means a person who, while 
serving in the active military, naval or air service, was 
forcibly detained or interned in the line of duty by an enemy 
or foreign government, the agents of either, or a hostile 
force.  See 38 C.F.R. § 3.1 (y) (2006).  

The Department of Veterans Affairs shall accept the findings 
of the appropriate service department that a person was a 
prisoner of war during a period of war unless a reasonable 
basis exists for questioning it.  Such findings shall be 
accepted only when detention or internment is by an enemy 
government or its agents.  See 38 C.F.R. § 3.1(y)(1).  The 
Director of the Compensation and Pension Service, VA Central 
Office, shall approve all VA regional office determinations 
establishing or denying POW status, with the exception of 
those service department determinations accepted under 
38 C.F.R. § 3.1 (y)(1).  See 38 C.F.R. § (y)(3).

Analysis

The appellant seeks benefits based on a service connection 
for the veteran's cause of death.  She asserts simply that 
she "firmly believes that the cause of death" of her 
husband was service-connected, although she has not been 
specific concerning such alleged service connection.  The 
appellant further alleges that her husband was a POW and is, 
therefore, entitled any presumption that status may provide.  

As an initial matter, the veteran's service medical records 
are missing.  Under such circumstances, the Court has held 
that there is a heightened obligation on the part of VA to 
explain findings and conclusions and to consider carefully 
the benefit of the doubt rule.  See Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996). Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) [the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

In any event, the appellant does not appear to contend that 
cardiovascular disease was present in service.  Rather, she 
has contended that such disease was a result of service.  
Thus, the lack of service medical records, although 
unfortunate, does not in any way effect the outcome of this 
case.

Veteran status

Preliminarily, the Board notes that eligibility for VA 
benefits is based on statutory and regulatory provisions 
which define an individual's legal status as a veteran of 
active military service.  See 38 U.S.C.A. §§ 101(2), 101(24); 
38 C.F.R. §§ 3.1, 3.6 (2006).  As a predicate requirement for 
a grant of service connection and other VA benefits, this 
appellant must establish that her deceased spouse was a 
"veteran," defined as "a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable."  
38 U.S.C.A § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).  
See Selley v. Brown, 6 Vet. App. 196, 198 (1994).

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  See 38 C.F.R. §§ 3.7, 3.40, 
3.41 (2006).  

A communication from the United States Army, the service 
department, indicates that the veteran rendered honorable 
service with U.S. forces as follows:

	Prewar Service			10-21-41 to 12-07-41
	Beleaguered				12-08-41 to 05-05-42
	No casualty service			05-06-42 to 08-11-45
	Status under MPA terminated	08-11-45
	Regular PA Service			08-12-45 to 11-13-45

Thus, the Board finds that the veteran was eligible for VA 
benefits.

The Board observes in passing that this communication does 
not indicate that the veteran was a POW.  This will be 
discussed further immediately below.

POW status

As indicated above, the appellant has argued that her husband 
was a POW and that, therefore, she is entitled to any 
presumptions which arise from that status.  However, in a 
January 2006 administrative decision approved by Director of 
VA's Compensation and Pension Service (C&P), VA determined 
that there was no proof substantiating the appellant's claim.  
VA particularly relied upon the service department's 
certification, which s noted above did not indicate any POW 
status for the veteran.  See 38 C.F.R. §§ 3.1(y), 3.203 
(2006).

In addition, the C&P decision particularly notes that no 
Philippine Red Cross, War Claims Commission records 
guarantor's receipt or Japanese Parole Certificate was 
submitted in support of the appellant's claim.  Neither was 
any statement from former POW comrades submitted.  Lastly, 
the decision notes that the veteran's name was not listed in 
the "POW microfiche."  

The veteran's own November 1945 Affidavit for Philippine Army 
Personnel indicates that he was captured on May 6, 1942 and 
escaped on May 24, 1942. 
The appellant's statement dated September 17, 2005 in essence 
indicates the same thing.  The appellant could not identify 
any camp where the veteran was held captive, nor could she 
name any individuals interned with the veteran.  

After careful consideration of the matter, the Board finds 
that a preponderance of the evidence establishes that the 
veteran was not a POW.  The Board bases its conclusion on the 
official and other records contained in the file, which 
outweigh statements to the contrary made by the veteran and 
the appellant. Thus, any presumption in favor of POW status 
is not applicable in this case.

Merits discussion

The record evidence establishes that the appellant and the 
veteran were married on October 23, 1998, and, according to 
the appellant's claim, lived together until the veteran's 
death.  The death certificate of record indicates that the 
veteran died in June 2003 due to cardio-pulmonary arrest 
secondary to septic shock, sepsis secondary to nosocomial 
pneumonia, and cerebrovascular accident with recent infarct 
with left hemiparesis.  

As stated in greater detail above, in order to establish 
service connection for cause of death, there must be (1) 
evidence of death; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1 (1999); see also Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) and cases cited 
therein [holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence].

In this case, there is no question that element (1) has been 
met.  

With regard to element (2), the Board finds that there is no 
evidence of record that the veteran was service connected for 
any disability, and there is no evidence of record that the 
veteran incurred cardiovascular disease in service.  

As noted above, there are no service medical records.  The 
only evidence of record that pertains to the veteran's health 
during service is contained in the veteran's service 
personnel records.  The pertinent portions of those records 
relate that the veteran told Army authorities in 1945 that he 
was ill with malaria for about a month in about July or 
August 1942, and was malnourished at about the time of his 
return to service in about August 1945.  There is no 
indication that cardiovascular disease was present during the 
veteran's military service.  

Nor is there any evidence that cardiovascular disease was 
manifested to a compensable degree within one year after 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2006).  The only 
medical evidence in the record are four pages of hospital 
records pertaining to an October 2002 hospital admission for 
the veteran, a discharge report of the veteran heart, lung 
and cerebrovascular problems in 2002, and two June 2003 
records pertaining to the veteran's death.  These records, 
taken together, indicate that the veteran's cardiovascular 
disease was of relatively recent origin; there is no 
indication that such dated back to 1945 or 1946.  

In shoer, element (2), in-service disease, is not met, and 
the appellant's claim fails on that basis alone.

Regarding element (3), the appellant's statement that she 
"believes" the veteran's cause of death was service-
connected is not probative of a nexus between the veteran's 
cause of death and his military service.  The Court has found 
that when such statements are unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service.  See Voerth 
v. West, 13 Vet. App. 117 at 119 (1999).  

To the extent that the appellant contends that the veteran's 
cause of death is related to his service, it is well 
established that lay persons without medical training, such 
as the appellant, are not competent to attribute symptoms to 
a particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

The appellant has received ample notice of what was required 
of her (see the Board's VCAA discussion above), but she has 
not supplied the requisite medical evidence.  See 38 U.S.C.A. 
§ 5107(a) [it is the claimant's responsibility to support a 
claim for VA benefits].

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of any in-service disease.  Obtaining a medical nexus opinion 
under the circumstances presented in this case would be a 
useless exercise. 

With respect to the appellant's contention that the veteran 
was a POW and that a nexus between his military service and 
his fatal cardiovascular disease may be established by means 
of the statutory POW presumptions, this has been discussed by 
the Board above.  In short, the Board has determined that the 
official evidence, which does not indicate that the veteran 
was a POW, outweighs the statements of the veteran and the 
appellant to the effect that he was a POW for a brief period 
of time in May 1942.  

Element (3) has therefore not been met, and the appellant's 
claim fails on this basis also.

Conclusion

In sum, for the reasons stated above, the Board finds that a 
preponderance of the evidence is against the appellant's 
claim.  Accordingly, the benefits sought on appeal are 
denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


